Name: 2002/654/ECSC: Commission Decision of 8 July 2002 on the conclusion of an agreement between the European Coal and Steel Community and the Government of the Republic of Kazakhstan on trade in certain steel products (notified under document number C(2002) 2489)
 Type: Decision
 Subject Matter: iron, steel and other metal industries;  European construction;  Asia and Oceania
 Date Published: 2002-08-19

 Avis juridique important|32002D06812002/654/ECSC: Commission Decision of 8 July 2002 on the conclusion of an agreement between the European Coal and Steel Community and the Government of the Republic of Kazakhstan on trade in certain steel products (notified under document number C(2002) 2489) Official Journal L 222 , 19/08/2002 P. 0019 - 0019Commission Decisionof 8 July 2002on the conclusion of an agreement between the European Coal and Steel Community and the Government of the Republic of Kazakhstan on trade in certain steel products(notified under document number C(2002) 2489)(2002/654/ECSC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Coal and Steel Community, and in particular the first paragraph of Article 95 thereof,Having regard to the opinion of the Consultative Committee,After the unanimous assent of the Council,Whereas:(1) Following the Council Decision of 19 November 2001, the Commission opened negotiations with the Government of the Republic of Kazakhstan, culminating in an Agreement concerning trade in certain steel products covered by the European Coal and Steel Community.(2) The Agreement establishes quantitative limits for the entry into free circulation in the Community of certain steel products for the years 2002 to 2004,HAS DECIDED AS FOLLOWS:Article 11. The Agreement with the Republic of Kazakhstan concerning trade in certain steel products is hereby approved on behalf of the European Coal and Steel Community.2. The text of the Agreement(1) is annexed to this Decision.Article 2The President of the Commission is hereby authorised to designate the persons empowered to sign the Agreement referred to in Article 1 in order to bind the European Coal and Steel Community.Done at Brussels, 9 July 2002.For the CommissionPascal LamyMember of the Commission(1) See page 20 of this Official Journal.